

Exhibit 10.12











EXCLUSIVE OPTION AGREEMENT


AMONG


YANGLING SLOVAN PHARMACEUTICALS CO., LTD.,


YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD.,


AND


THE THIRTEEN PERSONS AS
THE SHAREHOLDERS OF YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO.


Date:  January 27, 2010


Xi’an, China






 






EXCLUSIVE OPTION AGREEMENT

 
1

--------------------------------------------------------------------------------

 

This Exclusive Option Agreement (the “Agreement”) is entered into as of January
27, 2010  between the following parties.



     
Party A:
 
YANGLING SLOVAN PHARMACEUTICALS CO., LTD.
 
Address: Building 4 Incubator Park West Xinqiao Road, Yangling Demonstration
Zone, Xi'an, Shaanxi Province, P.R.C.
   
 
Legal Representative: Lihong Zhang
 




     
Party B:
 
Zhao Dongke, PRC citizen with ID Card number [610113195411180418]
Wei Jingkun, PRC citizen with ID Card number [610113195409250448]
Zhao Jine, PRC citizen with ID Card number [130403195701150961]
Yang Quanfu, PRC citizen with ID Card number [610104196508251612]
Zhao Wenyan, PRC citizen with ID Card number [610113198109240487]
Yang Xueli, PRC citizen with ID Card number [610104196911246186]
Li Gang, PRC citizen with ID Card number [612526731013001]
Zhang Guofeng, PRC citizen, ID Card number [610429197302174170]
Zhao Ruojing, PRC citizen with ID Card number [610404198009130547]
Zhao Yaolong, PRC citizen with ID Card number [610429198609243016]
Su Tong, PRC citizen with ID Card number [61012519761008196x]
Zhang Daokai, PRC citizen, ID Card number [330327196009227595]
Zhang Jiansheng, PRC citizen, ID Card number [130403195711170931]

 

     
Party C:
 
 YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD.
 
Address: No.8 of Xinqiao Road, Yangling High-tech of Agriculture Demonstration
Region, Xi'an, Shaanxi Province, P.R.C.
 
Legal Representative: Dongke Zhao
 
   
 
Legal Representative:



In this Agreement, Party A, Party B and Party C are called collectively as the
“Parties” and each of them is called as the “Party”.
WHEREAS:

   
1.
Party A is a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “PRC”);
   
2.
 
Party C is a limited liability company incorporated in Shaanxi and with business
license issued by the Shaanxi  Municipal Administration for Industry and
Commerce;
   

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
3 .
As of the date of this Agreement Party B are shareholders of YANGLING DONGKE
MAIDISEN PHARMACEUTICALS CO., LTD. (hereinafter referred to as (“MAIDISEN
SHAREHOLDERS”) and collectively legally hold all of the equity interest of
YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD. Under this Agreement, Party
B, The Thirteen Persons  have acted collectively as one party to this Agreement;

 
NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement according to the following terms and conditions:

   
1.
THE GRANT AND EXERCISE OF PURCHASE OPTION

 
    Grant: Party B hereby grant Party A an irrevocable exclusive purchase
option. Party A has right to purchase all or part of the shares of Party C
currently owned by any of Party B, or to purchase all or part of the assets of
Party C, in each case in accordance with Article 1.3 of this contract. This
purchase option is irrevocable and shall be exercised only by Party A (or the
qualified persons appointed by Party A). The term “person” used herein shall
include any entity, corporation, partnership, joint venture and non-corporate
organizations.
 Exercise Procedures:


    Party A shall notify Parties B in writing prior to exercising its option
(the “Option Notice” hereinafter).


    The next day upon receipt of the Option Notice, Parties B and C, together
with party A (or the qualified person appointed by Party A), shall promptly
compile a whole set of documents (the “Transfer Documents”) to be submitted to
the government bodies for approving the shares or assets transfer in connection
with the Option exercise so that the shares or assets transfer can be
transferred, in whole or in part.


    Upon the completion of the compilation of all the Transfer Documents and the
Transfer Documents being confirmed by Party A, Parties B and C shall promptly
and unconditionally obtain, together with Party A (or the qualified person
appointed by Party A), all approvals, permissions, registrations, documents and
other necessary approvals to effectuate the transfer of the shares and remaining
assets of Party C in connection with the Option exercise.


Exercise Condition: Party A may immediately exercise the option of acquiring the
equity interests in or remaining assets of Party C whenever Party A considers it
necessary to acquire Party C and it is doable in accordance with PRC laws and
regulations. 

   
2.
Price of Acquisition



Party A and Party B shall enter into relevant agreements regarding the price of
acquisition based on the circumstances of the exercise of option. Party A has
the discretion to decide the time and arrangement of the acquisition, provided
that the acquisition will not violate any PRC laws or regulations then in
effect.
 
 
3

--------------------------------------------------------------------------------

 
 
 

   
3 .
REPRESENTATIONS AND WARRANTIES
       
3.1
Each party hereto represents to the other parties that: (1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; and (2) the execution or
performance of this Agreement shall not violate any significant contract or
agreement to which it is a party or by which it or its assets are bounded.
       
3.2
Party B hereto represents to Party A that: (1) they are legally registered
shareholders of Party C and have paid Party C the full amount of their
respective portions of Party C's registered capital required under the PRC laws;
(2) except Share Pledge Agreement, Party B has not mortgaged or pledged his
shares of Party C, nor has either of them granted any security interest or
borrow against his shares of Party C in any form; and (3) Party B has not sold
or will not sell to any third party its equity interests in Party C.
       
3.3
Party C hereto represents to Party A that: (1) it is a limited liability company
duly registered and validly existing under the PRC law; and (2) its business
operations are in compliance with applicable laws of the PRC in all material
aspects.
   
4 .
COVENANTS
     
The Parties further agree as follows:
       
4.1
Before Party A has acquired all the equity/assets of Party C by exercising the
purchase option provided hereunder, Party C shall not:
       
4.1.1
sell, assign, mortgage or otherwise dispose of, or create any encumbrance on,
any of its assets, operations or any legal or beneficiary interests with respect
to its revenues (unless such sale, assignment, mortgage, disposal or encumbrance
is relating to its daily operation or has been disclosed to and agreed upon by
Party A in writing);
       
4.1.2
enter into any transaction which may materially affect its assets, liability,
operation,
shareholders’ equity or other legal rights (unless such transaction is relating
to its
daily operation or has been disclosed to and agreed upon by Party A in writing);
and




       
4.1.3
distribute any dividend to its shareholders in any manner.
       
4.2
Before Party A has acquired all the equity/assets of Party C by exercising the
purchase option provided hereunder, Party B and/or Party C shall not
individually or collectively:
       
4.2.1
supplement, alter or amend the articles of association of Party C in any manner
to the
extent that such supplement, alteration or amendment may have a material effect
on
Party C's assets, liability, operation, shareholders’ equity or other legal
rights;

 
 
4

--------------------------------------------------------------------------------

 
 

 

       
4.2.2
cause Party C to enter into any transaction to the extent such transaction may
have a material effect on Party C's assets, liability, operation, shareholders’
equity or other legal rights (unless such transaction is relating to Party C's
daily operation or has been disclosed to and agreed upon by Party A in writing);
and
 
       
4.3
Party B shall entrust Party A to manage Party C in accordance with Entrusted
Management Agreement.
 
   
5 .
ASSIGNMENT OF AGREEMENT
       
5.1
Party B and Party C shall not transfer their rights and obligations under this
Agreement to any third party without the prior written consent of Party A.
 
       
5.2
Each of Party B and Party C hereby agrees that Party A shall have the right to
transfer all of its rights and obligation under this Agreement to any third
party whenever it desires. Any such transfer shall only be subject to a written
notice sent to Party B and Party C by Party A, and no any further consent from
Party B and Party C will be required.
 
   
6 .
CONFIDENTIALITY
     
The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:
 
   
a.
The materials is known by the public (except for any materials disclosed to the
public by the Party who receives such materials) or the materials is already
known by the disclosing Party or acquired by the disclosing Party from a third
party lawfully in possession thereof with no obligation of confidentiality;
 
   
b.
The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or
 
   
c.
The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreement, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article 6 shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 

   
7 .
BREACH OF CONTRACT
 
     
Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.
 
   
8 .
APPLICABLE LAW AND DISPUTE RESOLUTION
 
       
8.1
Applicable Law
         
The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.
。
 
       
8.2
Dispute Resolution
         
The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each Party shall have the right to submit such matter to
China International Economic and Trade Arbitration Commission (the “CIETAC”) in
Beijing in accordance with its rules. The arbitration shall take place in
Beijing. The arbitration award shall be final, conclusive and binding upon both
parties.
   
9.
EFFECTIVENESS AND TERMINATION
       
9.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.
       
9.2
This Agreement may not be terminated without the unanimous consent of all the
Parties except that Party A may, by giving a thirty (30) days prior notice to
the other Parties hereto, terminate this Agreement.
   
1 0.
MISCELLANEOUS
       
10.1
Amendment, Modification and Supplement
         
Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment  and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 

       
10.2
Entire Agreement
         
The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form




       
10.3
Severability
         
If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant PRC laws of the PRC, such a provision
shall be deemed invalid only to the extent the PRC laws are applicable in China,
and the validity, legality and enforceability of the other provisions hereof
shall not be affected or impaired in any way. The Parties shall, through
consultation based on the principal of fairness, replace such invalid, illegal
or non-enforceable provision with valid provision so that any substituted
provision may bring the similar economic effects as those intended by the
invalid, illegal or non-enforceable provision.

 

       
10.4
Headings
         
The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement.




       
10.6
Successor
         
This Agreement shall bind and benefit the successor or the transferee of each
Party.
 



(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




 







 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS THEREFORE , the parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.


Party A: YANGLING SLOVAN PHARMACEUTICALS CO., LTD. (seal)

 


  Legal Representative: Lihong Zhang




Party B: SHAREHOLDERS OF YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD.:




 
  Zhao Dongke, PRC citizen with ID Card number [610113195411180418]






Wei Jingkun, PRC citizen with ID Card number [610113195409250448]






Zhao Jine, PRC citizen with ID Card number [130403195701150961]






Yang Quanfu, PRC citizen with ID Card number [610104196508251612]






Zhao Wenyan, PRC citizen with ID Card number [610113198109240487]






Yang Xueli, PRC citizen with ID Card number [610104196911246186]






Li Gang, PRC citizen with ID Card number [612526731013001]






Zhang Guofeng, PRC citizen, ID Card number [610429197302174170]

 
8

--------------------------------------------------------------------------------

 







Zhao Ruojing, PRC citizen with ID Card number [610404198009130547]






Zhao Yaolong, PRC citizen with ID Card number [610429198609243016]






Su Tong, PRC citizen with ID Card number [61012519761008196x]






Zhang Daokai, PRC citizen, ID Card number [330327196009227595]






Zhang Jiansheng, PRC citizen, ID Card number [130403195711170931]






Party C: YANGLING DONGKE MAIDISEN PHARMACEUTICALS CO., LTD. (Seal)








 
Legal Representative: Zhao Dongke



 

 9